 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 417 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2011 
Mr. Capuano submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Commending the American Academy of Arts and Sciences and its 231st Class of members on the occasion of the institution’s October 1, 2011, Induction ceremony in Cambridge, Massachusetts. 
 
 
Whereas these 211 new members earned election to the American Academy of Arts and Sciences for extraordinary individual achievement; 
Whereas they are among the world’s most influential artists, scientists, scholars, authors, and institutional leaders; 
Whereas in accepting membership into the American Academy of Arts and Sciences, these individuals agreed to contribute their talents, experience, and knowledge to help the Academy advance the Nation’s social welfare; 
Whereas the American Academy of Arts and Sciences is an august, quintessentially American institution founded by John Adams and other scholar-patriots during our Nation’s brave struggle for Independence; 
Whereas the American Academy of Arts and Sciences, chaired by Louis W. Cabot and led by President Leslie C. Berlowitz, is a vital center of knowledge focused on the great challenges and concerns of the day, from science and technology policy to global security; social policy to the humanities; and culture and education; 
Whereas members of the American Academy of Arts and Sciences include more than 250 Nobel laureates, some 100 Pulitzer Prize winners, and the world’s most celebrated artists and performers; and 
Whereas the American Academy of Arts and Sciences, as an independent, nonpartisan research institution, exhibits a standard for civil discourse to which organizations everywhere can aspire: Now, therefore, be it 
 
That the House of Representatives— 
(1)extends heartfelt congratulations to the American Academy of Arts and Sciences and its newest members; 
(2)salutes the American Academy of Arts and Sciences for its continuing service and intellectual leadership around the country and across the world; and 
(3)wishes the American Academy of Arts and Sciences and its 231st Class of members good luck and Godspeed with future Academy endeavors. 
 
